04/10/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0019

                                         DA 20-0019
                                      _________________

 KRISTINE DAVENPORT,

           Plaintiff and Appellant,

 vs.
                                                                     ORDER
 COUNTY OF LINCOLN, a political
 Subdivision of the State of Montana;
 SHERIFF OF THE COUNTY OF LINCOLN,
 State of Montana; and ROBY BOWE,

           Defendants and Appellees.

                                      _________________


       M. R. App. P. 12(1)(i) requires that the Appellant’s brief contain an appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s) or decision(s) from which the appeal is taken.
       This Court has determined that the appendix to Appellant’s opening brief does not
contain the full relevant judgments appealed, and also contains improper caselaw support
to the Appellant’s argument. Therefore,
       IT IS ORDERED that the Appellant’s opening brief is accepted for filing, but the
original and nine copies of the Appellant’s appendix shall be, and is hereby, returned for
revisions necessary to comply with the specified Rule;
       IT IS FURTHER ORDERED that no other changes, additions or deletions may be
made to the appendix as originally filed;
       IT IS FURTHER ORDERED that the original and nine copies of the revised
appendix be filed within ten (10) days of the date of this Order with the Clerk of this Court
and one copy of each revised appendix be served on counsel of record;




                                             1
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant’s appendix shall be billed to Appellant’s counsel by the Clerk of this
Court and shall be due and payable upon receipt;
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of refiling of the appendix being returned this
date; and
       IT IS FURTHER ORDERED that the Clerk of this Court is directed to mail a true
copy of this Order to counsel for Appellant and to all counsel upon whom the brief was
served.




                                            2                                Electronically signed by:
                                                                                    Beth Baker
                                                                        Justice, Montana Supreme Court
                                                                                   April 10 2020